Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 1 of 12

                                                                                             ~ EFILED IN OFFICE
              SUPERIOR COURT OF NEWTON COUNTY                                             CLERK OF SUPERIOR COURT
                                                                                          NEWTON COUNTY, GEORGIA
                      STATE OF GEORGIA
                                                                                       SUCi/2020002204
                                                                                             LAYLA H. ZON
                                                                                          OCT 29, 2020 03:34 PM


                                                                                                      Llnda o. Haye, Cl&k
                                                                                                      Newton Courrty, Georgia




                      CIVIL ACTION NUMBER SUCV2020002204
  Gant, Pamela

  PLAINTIFF
                                              VS.
  Big Lots Stores, Inc., DBA Big Lots
  Doe 1, John
  Doe 2, John

  DEFENDANTS

                                           SUMMONS
  TO: BIG LOTS STORES, INC.

  You are hereby summoned and required to file with the Clerk of said court and serve upon the
  Plaintiffs attorney, whose name and address is:

                            Rita T Williams
                            Williams & Associates
                            220 Church Street
                            Decatur, Georgia 30030

  an answer to the complaint which is herewith served upon you, within 30 days after service of
  this summons upon you, exclusive of the day of service. If this action pertains to a Protective
  Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
  If you fail to do so, judgment by default will be taken against you for the relief demanded in
  the complaint.

  This 29th day of October, 2020.
                                                    Clerk of Superior Court




                                                               Linda D. Hays, ClEfk
                                                               Newton County, Georgia




                                                                                        Page 1 of 1
        Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 2 of 12

                                                                             ~ EFILED IN OFFICE
                                                                          CLERK OF SUPERIOR COURT
                                                                          NEWTON COUNTY, GEORGIA
                                                   SlJCV2020002204
              IN THE SUPERIOR COURT OF NEWTON COUNTY    LAYLA H. ZON
                                                     OCT 29, 2020 03:34 PM
                          STATE OF GEORGIA
                                                                                  u~~~
PAMELA GANT,                            *                                         Newton County, Georgia

                                        *
        Plaintiff,                      *
                                        *
vs.                                     *       CIVIL ACTION
                                        *
BIG LOTS STORES, INC.,                  *       FILE NO.:
JOHN DOE 1, and JOHN DOE 2,             *
                                        *
        Defendants.                     *

                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff PAMELA GANT, in the above-styled action, by

and through her attorney of record, and files this Complaint for Damages against

Defendants, BIG LOTS STORES, INC., JOHN DOE 1, JOHN DOE 2, and shows

the Court as follows:

                                      P-
                                            1.

        Plaintiff, Pamela Gant (called "Plaintiff Gant"), is a resident of the State of

Georgia and has been a resident of the State of Georgia at alI times relevant to this

case.

                                            2.

         Defendant, Big Lots Stores, Inc., (called "Defendant Big Lots"), is a foreign

profit corporation existing under the laws of the State of Ohio with its principal

                                            1
      Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 3 of 12




place of business at 4900 East Dublin Granville Road, Tax Department, Columbus,

Ohio 43081, and may be served through its Registered Agent, Corporation Service

Company, 40 Technology Parkway South, Suite 300, Norcross, Gwinnett

County, Georgia 30092.

                                         3.

      Big Lots Stores, Inc.'s trade name is Big Lots. A domestic Corporation

doing business in and under the laws of State of Georgia with its principal place of

business at 4900 East Dublin Granville Road, Tax Department, Columbus, Ohio

43081, and may be served through its Registered Agent, Corporation Service

Company, 40 Technology Parkway South, Suite 300, Norcross, Gwinnett

County, Georgia 30092 and is subject to the jurisdiction of this court.

                                         4.
      Defendant John Doe 1, (called "Defendant John Doe 1"), is an unknown             1

defendant at the time of filing. Upon identification of Defendant John Doe 1,

plaintiff will amend complaint and perfect service upon Defendant John Doe 1.

                                         5.

      Defendant John Doe 2, (called "Defendant John Doe 2"), is an unknown

defendant at the time of filing. Upon identification of Defendant John Doe 2,

plaintiff will amend complaint and perfect service upon Defendant John Doe 2.




                                          pi
       Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 4 of 12




                           JURISDICTION AND VENUE

                                           6.

       The Defendant is subject to the jurisdiction of this Court, and venue is

proper in NEWTON County.

                                           7.

      The Superior Court of Newton County has jurisdiction over the subject

matter of this action.

                                    BACKGROUND                                          !
                                                                                         ~
                                           8.

      Plaintiff re-alleges and incorporates herein the allegations contained in              j

paragraphs 1 through 7 above as if fully restated.

                                           9.

       Plaintiff brings this action and sues for the following:

      (a)    Special damages for any and all medicals and other necessary

             expenses incurred by Plaintiff due to her severe injuries related to the

             premise liability action which occurred on November 1, 2018, all of

             which were proximately caused by the acts and omission of Defendant             I

             as set forth herein;                                                            ;

       (b)   General damages for the conscious pain and suffering, severe

              emotional distress, and overall diminution in the quality and value of


                                            ~
       Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 5 of 12




            Plaintiff's life, which resulted from the occurrence made from the

            basis of this lawsuit, and which were proximately caused by the acts

            and omissions of Defendant as set forth herein; and;

      (c)   Punitive or exemplary damages            for   Defendant's conscious

            indifference to the consequences of their actions.

                                      FACTS

                                         10.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 9 above as if fully restated:

                                         11.

      On or about November 1, 2018, Plaintiff Gant was an "invitee" of the         ~
                                                                                   ~
Defendant Big Lots, (Newton Plaza), 3111 Highway 278 NE, Covington, Newton

County, Covington, Georgia 30014.         Pursuant to O.C.G.A. §S1-3-1; Under      i

Georgia law, these people are known as "invitees ", premises owner owe an

"invitee " a duty of "ordinary care to keep the premises and approaches safe. "

                                         12.

      On this said day, an unknown substance was dripping from the ceiling and

Plaintiff Gant slipped and fell in an unmarked puddle of the "wet substance"

causing permanent and severe injuries.



                                          4
       Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 6 of 12




                                         13.

      Plaintiff Gant was unable to break her fall with her left arm. The fall was so

great. Plaintiff Gant was unable to move due to the excruciating pain. Plaintiff

Gant was transported by ambulance to Piedmont Hospital in Newton County,

Georgia.

                                         14.

      As a result, Plaintiff sustained severe injuries to her left hip and low back    I
with radiating pain into both her hips and legs.

                                COUNT ONE
                             PREMISES LIABILITY

                                         15.
                                                                                       I
      Plaintiff re-alleges and incorporates herein the allegations contained in        i

paragraphs 1 through 14 above as if fully restated.

                                         16.

      Big Lots' liability has been established in the subject incident pursuant to

O.C.G.A. § 51-3-1 which states:

      "Where an owner or occupier of land, by express or implied invitation,

includes or leads others to come upon his premises for any lawful purposes, he is

liable in damages to such persons for injuries caused by his failure to exercise

ordinary care in keeping the premises and approaches safe."



                                          9
      Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 7 of 12




                                         17.

      Plaintiff was an invitee of Big Lots, located at 3111 Highway 278 NE,

Covington, Newton Plaza, Georgia 30014.

                                         18.

      Therefore, pursuant to O.C.G.A. § 51-3-1, Big Lots owed the invitee a duty

to exercise reasonable care in keeping the premises and approaches safe.

                                        19.

      Big Lots breached this duty in the following ways:

      a. In failing to clean/remove any liquid substance from the floors that may

          cause harm to its invitees;

      b. In failing to warn invitees of the potential hazard conditions on the floor;

          and

      c. In failing to place hazardous cones in a visible location as to warn

          invitees of possible dangerous areas

                                         20.

      At all times, Plaintiff was exercising reasonable care and caution for her own

safety.

                                         21.

      Had Defendant, through its agents and employees, been exercising

reasonable care, removed the liquid substance from the floor in the area that

                                          6
       Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 8 of 12




would've caused no harm in the general public arid invitees such as the Plaintiff

and avoid the incident that occurred on November 1, 2018.

                                           22.

      In failing to do so, the business breached its duty to Plaintiff, an invitee, and

consequently caused her injuries.

                                  COUNT TV6V0
                               PUNITIVE DAMAGES

                                           23.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 22 above as if fully restated.

                                           24.

      Defendant demonstrated a conscious indifference to the consequences of its

actions when it continually failed to warn invitees of the hazard of potential            1

dangerous liquid on the floors. Defendant demonstrated an unwillingness to keep

the premises safe for invitees in its store.

                                           25.

      Defendant showed willfulness, extreme recklessness, total disregard, and a

conscious indifference to the safety and wellbeing of others, including but not ,

limited to, the Plaintiff.




                                               ~
       Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 9 of 12




                                        26.

      Defendant's behavior was so egregious that it constituted reckless conduct

and a want of care for the consequences of its actions. Defendant is therefore

liable for an award of punitive damages.

                          COUNT THREE
               NEGLIGENT TRAINING and/or SUPERVISION

                                        27.

      Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 26 above as if fully restated.

                                        28.

      Defendant was negligent in failing to adopt appropriate policies and

procedures to make sure that appropriate inspections, hazard conditions are

avoidable when floors are wet from liquid substance in the areas where invitees       i
                                                                     .                ,

may become injured.

                                        29.

      Defendant was negligent in training and supervising its staff to properly

place warning signs in the areas when a liquid substance has spilled on the floors.

                                        30.

      As a result of Defendant's negligence in training and supervising its

employees, Plaintiff was permanently injured on the subject premises.



                                           8
      Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 10 of 12




      WHEREF®RE, plaintiff prays that she have a trial on all issues and

judginent against defendant as follows:
                                                                                        ,
      a. That Plaintiff recovers special damages, including but not limited to, the
                                                                                        i
         full value of past and future medical expenses in an amount to be proven

         at trial;
                                                                                        ;
      b. That Plaintiff recovers for mental and physical pain and suffering and             ~
                                                                                        ;
         einotional distress in an amount to be deterinined by the enlightened              j

         conscience of the jury;

      c. That Plaintiff recovers punitive or exemplaiy dainages against Defendant

         for its conscious indifference to the consequences of its actions;

      d. That Plaintiff recovers such other and further relief as is just and proper;

         and

      e. That all issues be tried before a jury.

      This~ c~ay of October, 2020.

                                        WILLIAMS & ASSOCIArTES, P.C.

                                       lsl Rita T. Williczms
                                       Rita Tucker Williams
                                       GA State Bar No.: 763978
                                       Ledia L. Regis
                                       GA State .Bar No. 750281
                                       Attoyneys for Plaintiff


220 Church Street
Decatur, GA 30030
                                           ~7
     Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 11 of 12




(404) 370-3783
Email: rtwilliams@williamsandassoc.com
Email: lrejais@williamsandassoc.com




                                    10
.. .- --r-
                              Case 1:20-cv-04920-CC Document 1-1 Filed 12/04/20 Page 12 of 12



              Civil Action No.
                                         ~U -V:,-0U0                                  -UL(         Niagistrate Court           ❑
                                                                                                  Superior Court               D`
              Date Filed                      _ ~ ~ ~`~ 0
                                              ;-'                                                 State Court                  ❑
                                                         ~
                                                                                                  Georgia, Gwinnett County
                                                                                                                Nfe-:~ ,tory


              Attorney's Address                                                                   pa             a
                                                                                                                                                               Plaintiff
                                                                                                                                    vs.
                            crv~5                                                                   ~
              v                                                a                                                                      co,
              01. J~~
               \~)C
              Name and Address of party to be served.                                                                                                        Defendant
                                        c
                        L- , s          ~4 ores . lnC
                    ~
                                                          U<~r y~C~     t on~P~+~~, i~'~``
                                                                                         J ` ~3
                                                                                       ~ r
                                              r t- V   `, ~ , , . ~ ~ iJ 1 ti ; ~i r ~ ; ~,
              , ~ -r•~ ( (~. r^ ~, ~ " ` ~,                                                                                                                  Garnishee



                                                                           Sheriff's Entry Of Service

     ~                                                                                                                                                            -
                                                                                                                        `                    personally with a copy
     o ❑ - I have this day served the defendant
     d            of the within action and summons.
     a

                  I have this day served the defendant                                                                                                         leaving
     3            a copy of the action and summons at his most notorious place of abode in this County.
     0
     `o ❑         Delivered same into hands of                                                                                                     described as follows
     0
     z            age, about           years; weight, about                           pounds; height, about             feet and               inches; domiciled at
     ,
                  the residence of defendant.

     c
     0            Served the defendant                 ~ I S~'' i. 3                  i~ii ~            i i~~~ •                                         a corporation
     Cc
     o❑
                  by leaving a copy of the within action and summons with                  8 9, \ 4~• I ~{.~ (~"!
      Q-! ~
      0           in charge of the office and place of doing business of said Corporation in this County.
     fU


     .~           I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the
     ~            premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same in the United States
                  Mail, First Class in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate
     Y
      u
     =o
                  postage affixed thereon containing notice to the defendant(s) to answer said summons at the place stated in the summons.
     ~


      N           Diligent search made and defendant
      W
     c❑           not to be found in the jurisdiction of this Court.
     0
     z

              This                                          day of _-"`" ' `' , 20

                                                                                                                                            i' f

                                                                                                                                     Deputy
                                                                                                        t-

                  Sheriff Docket                                      Page
                                                                                                                       Gwinnett County, Georgia


               WHITE: Clerk                   CANARY: Plaintiff / Attorney                    PINK: Defendant

               SC-2 Rev.3.13
